DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This action is response to claims filed on December 7, 2020. Claims 1-20 are pending in the present action.

Claim Objections
Claim 5 is objected to because of the following informalities:  Line 2 should include “a” in front of “control terminal”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 11 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liao US20190280346A1.
	Regarding claim 1, Liao discloses a system (Liao; FIG. 1) that includes a switching circuit, or a switching converter circuit, including switch units (110) and bypass path (122), coupled between an AC power source, or input voltage source, and an output terminal (180) (Liao; FIG. 1; ¶15). 
Liao discloses a circuit, or an integrated circuit, including switch unit (104) charging circuit (114), sensing circuit (118) and control circuit (120). Each of the circuits are coupled between the AC power source and a battery (116) and configured to charge the battery (Liao; FIG. 1; ¶15).
Liao discloses a sensing circuit (118), or monitoring circuitry, coupled to the battery (116) and configured to determine whether there is abnormal power, or a fault condition (Liao; FIG. 1; ¶20). 
Liao discloses a charging circuit (114), or a power stage, coupled between the AC power source and the battery (116). The charging circuit (114) is connected to a switch unit (104) (Liao; FIG. 1; ¶19-20). 
Liao discloses a control circuit (120) coupled between the sensing circuit (118) and the charging circuit (114). The control circuit (120) controls the switch unit (104) to stop providing to adjust a conductivity of the switch unit responsive to a monitoring the power. The control circuit (120) controls the switch unit to provide, or stop providing, output of the battery (116) (Liao; FIG. 1; ¶19-20).
	Regarding claim 6, as understood from the applicant’s specification, 1S refers to a 1 cell series configuration. For an Li-Ion battery scenario, 1S would correspond to a 4.2V cell (applicant’s specification ¶46). Thus, a 1S tripler topology is interpreted to refer to a single battery system.
Liao discloses that the charging circuit (114), or power stage, has a single battery such that the system has a 1S tripler topology (Liao; FIG. 1). The system includes the switch unit (104), or the power switch, and at least one additional power switch (110). The control circuit is configured to provide a control signal to adjust a conductivity of the switch unit (104) and the switch unit (110) (Liao; FIG. 1; ¶17). The control circuit monitors the power and uses the switches to prevent damage to the back -end device (Liao; ¶20).
Regarding claim 11, Liao discloses a circuit, or an integrated circuit, including switch unit (104) charging circuit (114), sensing circuit (118) and control circuit (120) (Liao; FIG. 1; ¶15).
Liao discloses an adaptor supply terminal at the output of the switch unit (104) as illustrated in annotated FIG. 1 of Liao reproduced below (Liao; FIG. 1). 
Liao discloses a battery terminal at the output of the charging circuit (114) as illustrated in annotated FIG. 1 of Liao reproduced below (Liao; FIG. 1).

    PNG
    media_image1.png
    590
    1185
    media_image1.png
    Greyscale

Liao discloses a sensing circuit (118), or monitoring circuitry, coupled to the battery (116) and configured to determine whether there is abnormal power, or a fault condition (Liao; FIG. 1; ¶20). 
Liao discloses a charging circuit (114), or a power stage, coupled between the AC power source and the battery (116). The charging circuit (114) is connected to a switch unit (104) (Liao; FIG. 1; ¶19-20). 
Liao discloses a control circuit (120) coupled between the sensing circuit (118) and the charging circuit (114). The control circuit (120) controls the switch unit (104) to stop providing to adjust a conductivity of the switch unit responsive to a monitoring the power. The control circuit (120) controls the switch unit to provide, or stop providing, output of the battery (116) (Liao; FIG. 1; ¶19-20).
Regarding claim 15, Liao discloses a switching circuit, or a switching converter circuit, including switch units (110) and bypass path (122), coupled between an AC power source, or input voltage source, and an output, or load, terminal (180) (Liao; FIG. 1; ¶15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Chiang US20080123378A1.
Regarding claim 2, Liao discloses that the sensing circuit (118) monitors the residual power of the battery and determines whether the residual power of the battery has discharged to a predetermined level, or a reference value. 
Liao does not explicitly disclose a voltage sense circuit configured to provide a battery voltage sense signal, the control circuit includes a transconductance stage configured to compare the battery voltage sense signal to a voltage reference value, and an output of the transconductance stage is coupled to a gate driver circuit for the power switch.
Chiang discloses a sensed voltage provided by a battery pack (304). In order to have a sensed voltage there must be voltage sense circuit (Chiang; FIGS. 3-4; ¶19 and 23). Chiang further discloses a transconductance amplifier (334), or stage, configured to compare the sensed voltage to a voltage reference value (Vref33). The output of the transconductance amplifier (334) is coupled to a gate driver circuit for a power switch (322) through the switch controller (323) (Chiang; FIG. 4; ¶23).
It would be obvious to a person of ordinary skill in the art to provide the control of a switch of Chiang to Liao in order to limit the output power to prevent over-power problems caused by over-current conditions which can cause system failure (Chiang; ¶24).
	Regarding claim 3, Liao is silent as to the monitoring circuitry including a current sense circuit configured to provide a battery current sense signal, the transconductance stage is a first transconductance stage, the control circuit includes a second transconductance stage configured to compare the battery current sense signal to a battery reference value, and an output of the second transconductance stage is coupled to a gate driver circuit for the power switch.
Chiang discloses including a current-sensing resistor (Rs31), or a current sense circuit, configured to provide a battery current sense signal (Chiang; FIG. 4; ¶21). Chiang discloses a second amplifier (333), or a second transconductance stage, configured to compare the output current with a signal of the threshold current, or a reference value to determine whether the output current reaches the threshold current. If the output reaches the threshold current, the switch controller (323) controls the switch (322) to limit the output power of the power converter stage (310) (Chiang; Fig. 4; ¶21). 
It would be obvious to a person of ordinary skill in the art to provide the control of a switch of Chiang to Liao in order to limit the output power to prevent over-power problems caused by over-current conditions which can cause system failure (Chiang; ¶24).
	Regarding claim 4, Liao is silent as to the voltage reference value and the current reference value are based on target battery charge limits.
Chiang discloses that a battery management controller (308) monitors the battery pack (304) and provides over-current protection and over-voltage protection, thus providing limits to protect the battery pack (304). It would be obvious to one of ordinary skill that the battery limits are the reference voltages (Chiang; FIG. 3; ¶19). 
It would be obvious to a person of ordinary skill in the art to provide the control of a switch of Chiang to Liao in order to limit the output power to prevent over-power problems caused by over-current conditions which can cause system failure (Chiang; ¶24).
	Regarding claim 5, Liao is silent as to the control circuit includes: control terminal coupled to outputs of the first and second transconductance stages; and a resistor and a capacitor in series between the control terminal and a ground terminal.
Chiang discloses that the output of the first and the second transconductance signal is sent to a switch controller (323) (Chiang; ¶21 and 23).
Chiang discloses a resistor (Rs31) and a filtering capacitor (Cf31) in series between the switch controller (323), or the control terminal, and a ground terminal shown near the node (N33) (Chiang; FIG. 4; ¶20-21).
	It would be obvious to a person of ordinary skill in the art to provide the control of a switch of Chiang to Liao in order to limit the output power to prevent over-power problems caused by over-current conditions which can cause system failure (Chiang; ¶24).
	Regarding claim 7, Liao discloses that the charging circuit (114), or power stage, has a battery (Liao; FIG. 1). The system includes the switch unit (104), or the power switch, and at least one additional power switch (110). The control circuit is configured to provide a control signal to adjust a conductivity of the switch unit (104) and the switch unit (110) (Liao; FIG. 1; ¶17). The control circuit monitors the power and uses the switches to prevent damage to the back -end device (Liao; ¶20).
Liao is silent as to the power stage having a 2S doubler topology.
As understood from the applicant’s specification, a 2S doubler topology includes two battery cells connected in series (Applicant’s specification; ¶47).
A connection of battery cells in series is well known.
As evidence, Chiang discloses that the battery pack (304) can be constituted by a plurality of serially-connected rechargeable batteries. Two batteries connected in series are considered a plurality (Chiang; FIG. 3; ¶19).
Regarding claim 12, Liao discloses that charge flows from the charging circuit (114) to the battery (116). Because charge is flowing to the battery, it necessarily follows that it is a positive battery terminal. Liao discloses that the sensing circuit (118) monitors the residual power of the battery and determines whether the residual power of the battery has discharged to a predetermined level, or a reference value. 
Liao does not explicitly disclose a voltage sense circuit configured to provide a battery voltage sense signal, the control circuit includes a transconductance stage configured to compare the battery voltage sense signal to a voltage reference value, and an output of the transconductance stage is coupled to a gate driver circuit for the power switch.
Chiang discloses a sensed voltage provided by a battery pack (304). In order to have a sensed voltage there must be voltage sense circuit (Chiang; FIGS. 3-4; ¶19 and 23). Chiang further discloses a transconductance amplifier (334), or stage, configured to compare the sensed voltage to a voltage reference value (Vref33). The output of the transconductance amplifier (334) is coupled to a gate driver circuit for a power switch (322) through the switch controller (323) (Chiang; FIG. 4; ¶23).
It would be obvious to a person of ordinary skill in the art to provide the control of a switch of Chiang to Liao in order to limit the output power to prevent over-power problems caused by over-current conditions which can cause system failure (Chiang; ¶24).
	Regarding claim 13, Liao is silent as to the monitoring circuitry includes a current sense circuit coupled across a sense resistor in series with the positive battery terminal and the negative battery terminal, the transconductance stage is a first transconductance stage, the control circuit includes a second transconductance stage configured to compare a battery current sense signal from the current sense circuit to a battery reference value, and an output of the second transconductance stage is coupled to a gate driver circuit for the power switch.
Chiang discloses including a current-sensing resistor Rs31, or a current sense circuit, coupled in series with the positive battery terminal (+) and negative terminal (-) at the output voltage (V0) (Chiang; FIG. 4). The resistor (Rs31) configured to provide a battery current sense signal (Chiang; FIG. 4; ¶21). Chiang discloses a second amplifier (333), or a second transconductance stage, configured to compare the output current with a signal of the threshold current, or a reference value, to determine whether the output current reaches the threshold current. If the output reaches the threshold current, the switch controller (323) controls the switch (322) to limit the output power of the power converter stage (310) (Chiang; Fig. 4; ¶21). 
It would be obvious to a person of ordinary skill in the art to provide the control of a switch of Chiang to Liao in order to limit the output power to prevent over-power problems caused by over-current conditions which can cause system failure (Chiang; ¶24).
Regarding claim 14, Liao is silent as to the control circuit includes: control terminal coupled to outputs of the first and second transconductance stages; and a resistor and a capacitor in series between the control terminal and a ground terminal.
Chiang discloses that the output of the first and the second transconductance signal is sent to a switch controller (323) (Chiang; ¶21 and 23).
Chiang discloses a resistor (R32) and a filtering capacitor (Cf31) in series between the switch controller (323), or the control terminal, and a ground terminal shown near the node (N31) (Chiang; FIG. 4; ¶20-21). The resistor (R31) being different from the resistor (Rs31).
It would be obvious to a person of ordinary skill in the art to provide the control of a switch of Chiang to Liao in order to limit the output power to prevent over-power problems caused by over-current conditions which can cause system failure (Chiang; ¶24).

Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Schroeder et al. US20140293667A1.
Regarding claim 8, Liao is silent as to the control circuit is configured to decrease a conductivity of at least the power switch during a flying capacitor charge commutation responsive to a detected overvoltage or overcurrent transient fault condition.
Schroeder discloses a controller (148) selects a switching state (104) for a charging flying capacitor (28) responsive to a sensed overcharge (Schroeder; FIGS. 4-5; ¶27). From TABLE 1, at least one switch is switched off which decreases a conductivity of the power switch (Schroeder; ¶21). 
It would be obvious to one of ordinary skill to include the flying capacitor of Schroeder to the power switch of Liao in order to provide voltage balancing that prevents overcharging which can damage a system (Schroeder; ¶1).
	Regarding claim 9, Liao is silent as to the control circuit is configured to decrease a conductivity of at least the power switch during a flying capacitor discharge commutation responsive to a detected overvoltage or overcurrent transient fault condition.
Schroeder discloses a controller (148) selects a switching state (106) for a discharging flying capacitor (28) responsive to a sensed overcharge (Schroeder; FIGS. 4-5; ¶27). From TABLE 1, at least one switch is switched off which decreases a conductivity of the power switch (Schroeder; ¶21). 
It would be obvious to one of ordinary skill to include the flying capacitor of Schroeder to the power switch of Liao in order to provide voltage balancing that prevents overcharging which can damage a system (Schroeder; ¶1).
	Regarding claim 16, Liao is silent as to the control circuit is configured to provide the control signal to decrease a conductivity the power switch during a flying capacitor charge or discharge commutation responsive to a detected overcurrent or overvoltage transient fault condition.
Schroeder discloses a controller (148) selects a switching state (104) for a charging flying capacitor (28) responsive to a sensed overcharge (Schroeder; FIGS. 4-5; ¶27). From TABLE 1, at least one switch is switched off which decreases a conductivity of the power switch (Schroeder; ¶21). 
It would be obvious to one of ordinary skill to include the flying capacitor of Schroeder to the power switch of Liao in order to provide voltage balancing that prevents overcharging which can damage a system (Schroeder; ¶1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liao as evidenced by Jones “USB Type-C™ and USB Power Delivery – no assembly required”. October 4, 2018, https://e2e.ti.com/blogs_/b/powerhouse/posts/usb-type-c-and-usb-power-delivery-no-assembly-required.
Regarding claim 10, Liao discloses light load (Liao; ¶17 – last sentence). The power supply providing power to computers, servers or medical equipment (Liao; ¶2).
Liao does not explicitly disclose that the load is a USB power delivery adaptor.
However, it is well-known in the art that a computer may use a USB power delivery adapter as evidenced by Jones where a notebook is powered using a USB power delivery (Jones; FIG. 2). Indeed, Jones begins by stating that USB power delivery is gaining momentum in products.
	
	 Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Kikuchi US20130106449A1 and Chiang.	 	
Regarding claim 17, Liao discloses a circuit, or an integrated circuit, including switch unit (104) charging circuit (114), sensing circuit (118) and control circuit (120). Each of the circuits are coupled between the AC power source and a battery (116) and configured to charge the battery (Liao; FIG. 1; ¶15).
Liao discloses a first battery terminal where energy is input into the battery (116) as illustrated in annotated FIG. 1 of Liao reproduced below (Liao; FIG. 1).
Liao discloses a second battery terminal where energy is output from the battery (116) as illustrated in annotated FIG. 1 of Liao reproduced below (Liao; FIG. 1). 

    PNG
    media_image2.png
    590
    1046
    media_image2.png
    Greyscale

Liao discloses a control circuit (120) having an input from the sensing circuit. 
Liao discloses a charging circuit (114), or a power stage connected to a switch unit (104) (Liao; FIG. 1; ¶19-20).
Liao is silent as to a second input, a voltage sense circuit having first voltage sense input, a second voltage sense input, and a voltage sense output, the first voltage sense input coupled to the positive battery terminal, the second voltage sense input coupled to the negative battery terminal, and the voltage sense output coupled to the first input of the control circuit; a current sense circuit having a first current sense input, a second current sense input, and a current sense output, the first current sense input coupled to a first side of a sense resistor in series with the positive battery terminal and the negative battery terminal, the second current sense input coupled to a second side of the sense resistor, and the current sense output coupled to the second input of the control circuit; and a gate driver circuit for the power switch, the gate driver circuit coupled to an output of the control circuit.
Kikuchi  discloses a charge controller (40) and a battery-condition sensor (36), which together act as a control circuit, having a plurality of inputs (Kikuchi; FIG. 13).
Kikuchi discloses a voltage detection processor (32) with a differential amplifier (12) having first voltage sense input, a second voltage sense input, and a voltage sense output to the battery condition detector (36). The first voltage sense input coupled to the positive battery terminal, the second voltage sense input coupled to the negative battery terminal, and the voltage sense output coupled to the first input of the control circuit (Kikuchi; FIG. 13; ¶46). 
Kikuchi discloses a current detection processor (30) with a differential amplifier (10) having a first current sense input, a second current sense input, and a current sense output that is outputted to the battery condition detector (36) and the charge controller (40) (Kikuchi; FIG. 13; ¶46). The first current sense input coupled to a first side of a shunt, or sense, resistor (100’) in series with the battery terminals the second current sense input coupled to a second side of the shunt resistor (100’). 
It would be obvious to provide the detection apparatus of Kikuchi to the sensing circuit of Liao in order to monitor the condition of the battery and control loads on the basis of the battery condition (Kikuchi; ¶46),
Kikuchi does not explicitly disclose a gate driver circuit for the power switch, the gate driver circuit coupled to an output of the control circuit.
Chiung discloses a driver circuit coupled to an output of a switch controller to drive a switch (Chiung; ¶22).
It would be obvious to a person of ordinary skill in the art to provide the control of a switch of Chiang to Liao in order to limit the output power to prevent over-power problems caused by over-current conditions which can cause system failure (Chiang; ¶24).
	Regarding claim 18, Liao is silent as to the control circuit including a first transconductance stage coupled to an output of the voltage sense circuit; a second transconductance stage coupled to an output of the current sense circuit; a control terminal at the outputs of the first and second transconductance stages; and a resistor and capacitor in series between the control terminal and a ground terminal.
Chiang discloses a first transconductance amplifier (334), or stage, configured to compare the sensed voltage to a voltage reference value (Vref33).
Chiang discloses including a current-sensing resistor (Rs31), or a current sense circuit, configured to provide a battery current sense signal (Chiang; FIG. 4; ¶21). Chiang discloses a second amplifier (333), or a second transconductance stage, configured to compare the output current with a signal of the threshold current, or a reference value to determine whether the output current reaches the threshold current. Chiang discloses that the output of the first and the second transconductance signal is sent to a switch controller (323) (Chiang; ¶21 and 23).
Chiang discloses a resistor (Rs31) and a filtering capacitor (Cf31) in series between the switch controller (323), or the control terminal, and a ground terminal shown near the node (N33) (Chiang; FIG. 4; ¶20-21).
It would be obvious to a person of ordinary skill in the art to provide the control of a switch of Chiang to Liao in order to limit the output power to prevent over-power problems caused by over-current conditions which can cause system failure (Chiang; ¶24).
	Regarding claim 19, as understood from the applicant’s specification, 1S refers to a 1 cell series configuration. For an Li-Ion battery scenario, 1S would correspond to a 4.2V cell (applicant’s specification ¶46). Thus, a 1S tripler topology is interpreted to refer to a single battery system.
Liao discloses that the charging circuit (114), or power stage, has a single battery such that the system has a 1S tripler topology (Liao; FIG. 1). The system includes the switch unit (104), or the power switch, and at least one additional power switch (110). The control circuit is configured to provide a control signal to adjust a conductivity of the switch unit (104) and the switch unit (110) (Liao; FIG. 1; ¶17). The control circuit monitors the power and uses the switches to prevent damage to the back -end device (Liao; ¶20).
	Regarding claim 20, Liao discloses that the charging circuit (114), or power stage, has a battery (Liao; FIG. 1). The system includes the switch unit (104), or the power switch, and at least one additional power switch (110). The control circuit is configured to provide a control signal to adjust a conductivity of the switch unit (104) and the switch unit (110) (Liao; FIG. 1; ¶17). The control circuit monitors the power and uses the switches to prevent damage to the back -end device (Liao; ¶20).
Liao is silent as to the power stage having a 2S doubler topology.
As understood from the applicant’s specification, a 2S doubler topology includes two battery cells connected in series (Applicant’s specification; ¶47).
A connection of battery cells in series is well known.
As evidence, Chiang discloses that the battery pack (304) can be constituted by a plurality of serially-connected rechargeable batteries. Two batteries connected in series are considered a plurality (Chiang; FIG. 3; ¶19).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferguson US7525291B1 discloses a battery charger for regulating a power from an external power source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859